El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El apelante recurre ante nos de una sentencia del Tribunal Superior que le encontró culpable de violar el Art. 15 de la Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. sec. 3214), a saber, poseer, comprar, retener o disponer de un vehículo de motor a sabiendas de que este había sido obtenido de forma ilícita. Fue condenado a diez (10) años de prisión.
I
El 12 de marzo de 1988 el apelante se encontraba junto con José Marrero Nieves en un Honda Prelude gris en la cafetería El Bohío localizada en el Barrio Almirante Norte de Vega Baja en la carretera Núm. 160. A eso de las 6:15 de la tarde, el agente Luis M. Arroyo Pantojas patrullaba el área junto con el agente Edgar Colón Marín cuando recibió una comunicación del policía Gabán del cuartel de Vega Baja. Éste le informó que se había recibido una confidencia anónima de que en ese barrio y en esa carretera se encon-traba uri vehículo Honda Prelude gris ocupado por dos (2) individuos armados de metralletas.
Al pasar por El Bohío, el agente Arroyo vio el vehículo en que se encontraba el apelante. Viró en dirección hacia donde estaba el vehículo con el propósito de pasarle por el lado. De repente, el vehículo salió a toda prisa, a exceso de velocidad y sin tomar las debidas precauciones. Los agen-tes se dieron a su persecución con sirena y biombo *582encendidos.(1) El vehículo que conducía el apelante se diri-gió hacia la carretera Núm. 2 y llegó hasta la carretera Núm. 675 cuando, al intentar hacer un viraje a la derecha, impactó un poste del tendido eléctrico. Del asiento del pa-sajero se bajó Marrero Nieves portando una pistola. El agente Arroyo se bajó del automóvil en que patrullaba y, junto con el agente Marín, corrió tras el pasajero. Lograron alcanzarlo y arrestarlo.
En ese momento, el agente Manuel Rivera Villafañe, del Centro de Investigaciones Criminales, quien también ha-bía recibido la comunicación en torno a los dos (2) indivi-duos que portaban metralletas en un Honda gris, se encon-traba en el área. Observó cuando el Honda gris corría a gran velocidad hacia la carretera Núm. 2. También observó cuando el vehículo que conducía el apelante impactó el poste del tendido eléctrico. Entonces el agente Rivera se estacionó y arrestó al apelante. Poco después llegaron los agentes Arroyo y Marín con Marrero Nieves.
Al intervenir con el apelante los agentes le solicitaron que les mostrara la licencia del vehículo. Éste les mostró una licencia a nombre de Nancy Quiñones correspondiente a un vehículo Honda, modelo de 1983. El vehículo que con-ducía el apelante, no obstante, era un Honda modelo de 1984. Además, el número de serie que aparecía en la refe-rida licencia no correspondía con el número de serie que tenía la caja del motor. Aparentemente en ese momento no registraron el automóvil en busca de metralletas, sino que lo condujeron al Cuartel de la Policía de Vega Baja.(2)
El lunes 14 de marzo el agente Arroyo realizó el inven-tario del automóvil involucrado en el accidente. Para ello utilizó el formulario PPR 128. Éste requiere que el agente anote el número de motor, el número de caja, el número de *583serie o de tablilla y el número de marbete. El agente Arroyo se percató entonces de que los números de serie del panel 0dashboard) y del poste de la puerta izquierda apa-rentaban haber sido alterados y no coincidían con el nú-mero de caja que está frente al asiento delantero derecho. El número de caja resultó ser de un Honda Prelude gris, modelo de 1984, propiedad del señor Álvarez Fernández, reportado como hurtado el 16 de febrero de 1988. La tabli-lla que llevaba el vehículo era la de un Honda modelo de 1983, que aparecía registrada a nombre de Nancy Quiñones. El sello de inspección correspondía a dicha tablilla.
Notificado de que su automóvil se encontraba en el cuar-tel de Vega Baja, el señor Álvarez acudió a identificar el vehículo. Observó que el bonete estaba chocado y que la tablilla no correspondía a la tablilla original. Entregó allí copia de su licencia. El agente Arroyo pudo entonces com-probar que el número de motor del vehículo correspondía al de la licencia del Sr. Álvarez, pero no coincidía con el número del panel (dashboard) ni con el del poste de la puerta izquierda ni con el número del marbete y la tablilla. Presentó cargos contra el apelante bajo la Ley de Armas de Puerto Rico y bajo la Ley para la Protección de la Propie-dad Vehicular por posesión de vehículo hurtado y por tener tablilla, marbete y sello de inspección indebidos.
El apelante fue sometido a juicio por jurado y hallado culpable de poseer un vehículo a sabiendas de que era hur-tado, a tenor con el Art. 15 de la Ley para la Protección de la Propiedad Vehicular, supra. Fue sentenciado a diez (10) años de prisión.
En su escrito de apelación ante este Tribunal, el ape-lante cuestiona la constitucionalidad de las inferencias permisibles establecidas en los incisos 3, 6 y 8 del Art. 16(3), (6) y (8) de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. sees. 3215(3), (6) y (8), por violar las Sees. 7, 10 y 11 del Art. II de la Constitución del Estado *584Libre Asociado, L.P.R.A., Tomo 1. Además, impugna la constitucionalidad, así como la claridad de las instruccio-nes que el juez de instancia impartiera al Jurado en torno a dichas inferencias permisibles.
Por otro lado, el apelante cuestiona que se denegara la moción de supresión de la evidencia obtenida del registro que se realizó del vehículo en virtud de los Arts. 14 y 17 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. sees. 3213 y 3216, por entender que el registro es contrario a la protección constitucional contra registros y allanamientos irrazonables.
También sostiene que la sentencia impuesta es un cas-tigo cruel e inusitado y que el foro de instancia no debió admitir evidencia de sus convicciones anteriores al mo-mento de dictar sentencia. Finalmente, el apelante cues-tiona el veredicto rendido por entender que no se probó su culpabilidad más allá de toda duda razonable.
Por su importancia normativa, comenzaremos por dis-cutir aquellos señalamientos de error relacionados con las inferencias permisibles establecidas en la Ley para la Pro-tección de la Propiedad Vehicular.
I — l I — I
El apelante fue convicto por el delito de comercio ilegal de vehículos y piezas que se define como sigue:
Toda persona que posea, compre, reciba, almacene, oculte, transporte, retenga o disponga mediante venta, trueque o de otro modo algún vehículo de motor o pieza de un vehículo de motor, a sabiendas de que fue obtenida mediante apropiación ilegal, robo, extorsión o cualquier otra forma ilícita, será san-cionada con una pena de reclusión por un término fijo de seis (6) años. Art. 15 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3214.
Este delito castiga la mera posesión de un vehículo de motor a sabiendas de que fue obtenido ilícitamente. Puesto que la posesión es un elemento del delito, es indispensable *585probar que el imputado tenía la posesión natural o la po-sesión constructiva del objeto. Pueblo en interés menor F.S.C., 128 D.P.R. 931, 939 (1991).(3) El segundo elemento del delito es el conocimiento de que el vehículo fue obtenido ilícitamente. Para obtener una convicción válida, ambos elementos han de ser probados más allá de toda duda razonable. íd., pág. 941.
El Art. 16 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3215, en cuestión señala varias circunstancias de las cuales el juzgador de los hechos podrá inferir el elemento mental del delito, es decir, el conocimiento. Dicho artículo, en su parte pertinente, dis-pone como sigue:

Sec. 3215-Inferencias permisibles

Se podrá inferir que el imputado tenía conocimiento personal de que el vehículo o pieza había sido adquirido de forma ilícita cuando ocurriera una o más de las siguientes circunstancias:
(3)Cuando el imputado no pueda mostrar prueba fehaciente del precio pagado, cuándo y de quién adquirió el vehículo o pieza o cuándo la transacción se llevó a cabo.
(6)Cuando el vehículo o pieza muestra modificaciones, altera-ciones, o los números de identificación están alterados, o la li-cencia o la tablilla no corresponde a la unidad.
(8)Cuando el vehículo o pieza se encuentre bajo la posesión y control de una persona que no puede probar su derecho a con-ducirlo o a tener posesión del mismo o misma, cuando haya sido informado como desaparecido, robado, apropiado ilegalmente, o de cualquier otra forma sustraído ilegalmente de la persona con título sobre ellos. Art. 16 de la Ley para la Protección de la Propiedad Vehicular, supra.
Sostiene el apelante que las citadas inferencias permi-sibles son incompatibles con la presunción de inocencia. *586Sostiene, además, que las instrucciones que el tribunal de instancia impartiera al Jurado tuvieron el efecto de con-vertir tales inferencias permisibles en presunciones man-datorias e invertir el peso de la prueba, en violación del derecho del acusado a no ser privado de su libertad sin un debido procedimiento de ley.
A. El Tribunal Supremo federal ha desarrollado un análisis complejo para determinar la validez de las presunciones en el procedimiento criminal a la luz de la Constitución de Estados Unidos. El derecho a no ser privado de la libertad sin un debido procedimiento de ley exige que la culpabilidad sea probada más allá de toda duda razonable. In re Winship, 397 U.S. 358, 364 (1970). Ello obliga al Ministerio Fiscal a presentar prueba suficiente y satisfactoria que establezca más allá de toda duda razonable cada uno de los elementos del delito. Francis v. Franklin, 471 U.S. 307, 309 (1985).
Las presunciones expresan normas relativas al modo de evaluar la evidencia y las inferencias que pueden hacerse de ésta. Regulan la relación entre dos hechos, el hecho bá-sico (antecedente) y el presumido (consecuente). E.L. Chiesa, Sobre la validez constitucional de las presunciones, 14 Rev. Jur. U.I.A. 727, 727-731 (1980). La validez consti-tucional de las presunciones en casos criminales tiene dos (2) vertientes. Por un lado, la presunción no debe ser ni arbitraria ni irracional. Debe haber una conexión racional entre el hecho básico y el hecho presumido. Esto implica que la ocurrencia del hecho presumido sea más probable que la no ocurrencia. A este criterio de validez el Tribunal Supremo federal le ha llamado more likely than not test. Barnes v. United States, 412 U.S. 837, 843 (1973); Turner v. United States, 396 U.S. 398, 416 (1970); Leary v. United States, 395 U.S. 6, 36 (1969). Ver, además, Notas, The Improper Use of Presumtions in Recent Criminal Law Adjudication, Stan. L. Rev. 423, 428 (1986). Por otro lado, una *587presunción no puede violar la presunción de inocencia ni la obligación del Estado de probar cada elemento del delito más allá de toda duda razonable. Yates v. Aiken, 484 U.S. 211, 214 (1988); Ulster County Court v. Allen, 442 U.S. 140, 156 (1979); Mullaney v. Wilbur, 421 U.S. 684, 703-704 (1975).
Hay presunciones que exigen que el juzgador de los hechos infiera el hecho presumido una vez el Estado prueba el hecho básico, sin que pueda considerarse prueba en contrario. A este tipo de presunción se les denomina presunciones mandatorias concluyentes o presunciones incontrovertibles. Cuando requieren inferir elementos del delito de manera concluyente, tienen el efecto de eximir al Ministerio Fiscal de probar ese elemento más allá de toda duda razonable. En consecuencia, ese tipo de presunción atenta contra la presunción de inocencia y es inconstitucional. Francis v. Franklin, supra, págs.313-314; Sandstrom v. Montana, supra, págs. 521-523.
Existen también presunciones que, una vez probado el hecho básico, exigen que el juzgador de los hechos infiera el hecho presumido, a menos que el acusado presente algún quantum de evidencia para refutarlo, ya sea más allá de toda duda razonable o por preponderancia de la evidencia. A este tipo de presunción se les denomina presunciones mandatorias refutables o controvertibles. Cuando permiten inferir un elemento del delito o un hecho esencial transfieren al acusado la obligación de producir prueba para persuadir al juzgador en torno a la no ocurrencia de ese elemento o hecho. Así relevan al Ministerio Fiscal de probar cada elemento del delito más allá de toda duda razonable. Ese efecto es impermisible por atentar contra la presunción de inocencia y el derecho a no ser privado de la libertad sin un debido proceso de ley. Francis *588v. Franklin, supra, págs. 313-314, 317; Sandstrom v. Montana, supra, pág. 517. Es, por lo tanto, inconstitucional.(4)
Por otro lado, hay ocasiones en que, establecido el hecho básico, se permite pero no se exige que el juzgador de los hechos infiera el hecho presumido. A este tipo de norma evidenciaría se le conoce como inferencia permisible. No transfiere al acusado ni el peso de la prueba ni la obligación de persuadir al juzgador. Es válida a menos que el acusado pueda demostrar que, a la luz de hechos probados en su caso particular, no había un nexo racional entre el hecho básico y el hecho presumido. Es decir, que no era razonable ni compatible con el sentido común que un juzgador de los hechos hiciera la conexión entre el hecho básico y el presumido. Francis v. Franklin, supra, págs. 314-315; Ulster County Court v. Allen, supra, pág. 157.(5) A esos efectos, y siempre que no sean la única base en que descansa la determinación de culpabilidad, basta que la presunción satisfaga el criterio de probabilidad. Como vi-mos, éste consiste en que la ocurrencia del hecho presumido sea más probable que la no ocurrencia. Ulster County Court v. Allen, supra, pág. 167.
En casos de juicio por jurado, la naturaleza de una presunción se determina a base de las instrucciones que el juez imparta a ese cuerpo antes de deliberar. Ulster County Court v. Allen, supra, pág. 158 esc. 16. El criterio es la interpretación que un jurado razonable le daría a la instrucción. Si puede razonablemente entenderse que una porción específica de una instrucción crea una presunción que exime al Estado de probar más allá de toda duda ra-*589zonable un elemento del delito, entonces ese lenguaje debe considerarse en el contexto de las instrucciones en su totalidad. Francis v. Franklin, supra, pág. 315. El efecto impermisible de este tipo de instrucción no se elimina ne-cesariamente con instrucciones generales sobre la presun-ción de inocencia y la obligación del Estado de probar la culpabilidad del acusado más allá de toda duda razonable. Francis v. Franklin, supra, pág. 319. Ahora bien, este tipo de error podría ser no perjudicial y por lo tanto no impone de manera automática la revocación de la sentencia condenatoria. Rose v. Clark, 478 U.S. 570, 576 (1986).
B. En esta jurisdicción nos hemos enfrentado pocas veces al problema de la validez constitucional de las presunciones en procedimientos criminales. No obstante, también es principio fundamental de nuestro ordenamiento constitucional que el acusado se presume inocente. Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986). Por lo tanto, el Estado tiene el deber de presentar prueba suficiente y satisfactoria que establezca más allá de toda duda razonable cada uno de los elementos del delito. Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991); Pueblo v. González Beníquez, 111 D.P.R. 167, 174 (1981); Véase, además, Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454, 472-474 (1988).(6)
Ya en Pueblo v. De Jesús Cordero, 101 D.P.R. 492, 501 (1973), habíamos señalado como índices de validez de las presunciones el que no alteren el peso de la prueba im-puesta al Estado ni lesionen la presunción de inocencia. En ese caso aprobamos la validez de una norma de evidencia prima facie de posesión ilegal por parte de los ocupantes de *590un vehículo en el cual se encuentra una de las armas espe-cificadas en la Ley de Armas de Puerto Rico.
En Pueblo v. González Beníquez, supra, reseñamos a modo de dicta la jurisprudencia federal aplicable. No llega-mos a pronunciarnos en cuanto a la validez de las presun-ciones a la luz de las instrucciones al Jurado, pero sí deter-minamos que cuando el juicio se lleva a cabo por tribunal de derecho, la validez de las presunciones se examina a la luz del estatuto que las crea. íd, pág. 174 esc. 4.
En resumen, nuestra Constitución prohíbe que las presunciones aplicables en los procedimientos criminales eximan al Estado de cumplir con su deber de probarle al juzgador de los hechos que el acusado es culpable más allá de toda duda razonable. También prohíbe que se le imponga al acusado el deber de presentar prueba para probarle al juzgador que es inocente. Nuestra Regla 15 de Evidencia de 1979 (32 L.P.R.A. Ap. IV) incorpora esta normativa y reduce el efecto de las presunciones perjudiciales al acusado a una inferencia permisible. Aunque el inciso A de la Regla 15 (32 L.P.R.A. Ap. IV) indica que el efecto de una presunción es imponer al acusado la obligación de presentar prueba para rebatir o refutar el hecho presumido, el inciso C de esta regla inmediatamente aclara que basta que el acusado produzca duda razonable para refutar el hecho presumido y derrotar la presunción, y que el Jurado no viene obligado a inferir el hecho presumido aunque el acusado no presente evidencia para refutarlo.
La propia Regla 15 de Evidencia, supra, requiere que lo anterior se explique al jurado al momento de instruirlo sobre los criterios que utilizará al deliberar. En juicios ante jurado, el tribunal debe impartir instrucciones que incluyan un resumen de la evidencia y del derecho aplicable. Tienen, además, la ineludible responsabilidad de velar porque las instrucciones que impartan sean correctas, claras, precisas y lógicas. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991). Al explicar el efecto de las *591presunciones, el magistrado no debe olvidar que es una figura de autoridad y que los jurados, siendo legos en el derecho aplicable, están propensos a que sean fácilmente influenciados no sólo por lo que en efecto diga, sino por su manera de decir y de proceder. Véanse: Chiesa, supra, pág. 749; Notas, supra. Pueden, por lo tanto, fácilmente tomar una inferencia permisible por una presunción mandatoria. Francis v. Franklin, supra; Sandstrom v. Montana, supra, pág. 524.
C. El Art. 16 de la ley en cuestión permite hacer varias inferencias. El acusado impugna específicamente tres (3) de ellas. Sostiene que la número seis (6) no cumple con el requisito de probabilidad reseñado anteriormente. Permite inferir el conocimiento de que el vehículo poseído era hur-tado del hecho básico de que la licencia o tablilla no corres-ponda con la unidad. La número tres (3) permite inferir ese conocimiento del hecho de la mera posesión no explicada. No hace referencia a la naturaleza hurtada del vehículo. Finalmente, la número ocho (8) incorpora la inferencia per-misible sobre la posesión de propiedad hurtada no expli-cada satisfactoriamente.
Primeramente, debemos resolver si las citadas inferen-cias cumplen con el requisito del nexo racional que debe existir entre el hecho básico y el presumido. Bajo el es-quema constitucional vigente, es suficiente que la inferen-cia permisible reúna este requisito a la luz de las circuns-tancias particulares del caso, aunque con mayor razón será válida si lo reúne de su faz. Tal es el caso de las inferencias número ocho (8) y número tres (3).
En Pueblo v. Batista Maldonado, 100 D.P.R. 936, 939 (1972), reiteramos la validez de una inferencia análoga a la número ocho (8). Reafirmamos la doctrina sentada en Pueblo v. Gagot Mangual, 96 D.P.R. 625, 628 (1968), de que es válida una inferencia permisible de culpabilidad a base de la posesión de un objeto hurtado no explicada satisfactoriamente. Este tipo de inferencia no atenta con*592tra el derecho constitucional del acusado a guardar silencio y no declarar, ya que la posesión puede explicarse me-diante evidencia independiente del testimonio del acusado. Barnes v. United States, supra, págs. 846-847. Tampoco es arbitraria, ya que existe una conexión racional entre el he-cho básico, a saber, la posesión de propiedad hurtada no explicada satisfactoriamente, y el conocimiento de dicha condición. En cuanto a la inferencia número tres (3), pode-mos llegar a una conclusión similar. Aunque no haga refe-rencia a que el vehículo sea hurtado, el Estado tendrá siempre que probar dicha circunstancia, ya que es uno de los elementos del delito. Tiéne, por lo tanto, igual efecto que la presunción número ocho (8) y es igualmente válida.
Finalmente, sostenemos la validez de la inferencia nú-mero seis (6) en cuanto permite inferir el conocimiento de que el vehículo es hurtado del hecho de que la licencia no corresponda al vehículo. Existe entre hecho básico y presu-mido una conexión racional, ya que la licencia contiene in-formación suficiente como para que una persona promedió pueda identificar el vehículo al que corresponde. Evaluada en el contexto particular de este caso, también es válida la inferencia número seis (6) en cuanto permite inferir el co-nocimiento cuando el vehículo o sus números de serie o de identificación estén alterados.
La defensa, sin embargo, impugna la validez de dicha presunción de su faz. Cuestiona cuántas veces el conductor promedio revisa, registro en mano, todos los números de identificación del vehículo. Pero en este caso no estamos ante el conductor promedio. Los hechos probados revelan que el vehículo en que viajaba el apelante se dio a la huida tan pronto se acercó el vehículo de la Policía. El apelante lo manejaba tan desesperadamente que chocó al intentar ha-cer un viraje y luego, en lugar de producir la licencia co-rrespondiente al vehículo, produjo una licencia pertene-ciente a un vehículo distinto. Como si fuera poco lo anterior, el pasajero se bajó del vehículo y huyó, revólver *593en mano. Resolvemos, pues, que existe en este caso un nexo racional entre el hecho básico y el hecho presumido. Es decir, la probabilidad de que el apelante supiera que el vehículo fue obtenido ilegalmente es mayor que la proba-bilidad de que no lo supiera.
Lo anterior no basta para disponer del recurso. Nos resta analizar la validez de las inferencias permisibles a la luz de las instrucciones al Jurado, con el fin de determinar si, como alega el apelante, éstas tuvieron el efecto de exi-mir al Estado del peso de la prueba o imponérselo al acusado.
En lo pertinente a las mencionadas inferencias, el juez de instancia dio las instrucciones siguientes:
La Ley..[.] dice... los elementos del delito son poseer el automó-vil y que sea a sabiendas de que el automóvil ha sido hurtado o robado. La propia ley define, le dice específicamente, cuales son los factores que ustedes tienen que tomar en consideración para determinar si el acusado sabía. A sabiendas quiere decir, que tenga conocimiento de que ha sido hurtado. Si el acusado sabía, tenía conocimiento de que tenía hurtado, [sic] La ley dice específicamente, y ustedes deben tomar en consideración la ley tal y como se lo explico, que se podía inferir que el acusado tenía conocimiento personal de que el vehículo o pieza había sido obtenido en forma ilícita, cuando ocurriera una o más de las siguientes circunstancias. Entre ellas las varias circunstancias, [sic] Yo solamente le [sic] voy a mencionar algu-nas de ellas en relación con este caso. (Énfasis suplido.) T.E. de 17 de mayo de 1989, págs. 9-10.
Procedió, entonces, el juez a explicar las inferencias que nos ocupan. Luego de que se retiró a deliberar el Jurado, la defensa objetó las referidas instrucciones en la medida en que le explicaron al Jurado que “tienen” y “deben” tomar en consideración las inferencias que provee la ley, toda vez que la ley lo que dice es que “se podrá” inferir. El juez de instancia llamó de nuevo al Jurado y les instruyó nueva-mente:
Al darle las instrucciones sobre el delito recordarán que yo les decía que la ley 15, la ley número 8, número 15, [sic] dice *594que constituye delito el poseer un automóvil que haya sido ob-tenido ilegalmente. Les dije que en cuanto, el a sabiendas, o sea, que quiere decir tener conocimiento de que ha sido hur-tado, obtenido ilegalmente que la ley permitía hacer una infe-rencia permisible, es el Artículo 16 de la ley y específicamente la ley dice: “Se podrá inferir que el imputado tenía conoci-miento personal de que el vehículo o pieza había sido adquirido de forma ilícita cuando ocurriera una o más de las siguientes circunstancias”. Recordarán que le mencioné una circunstancia específica que ustedes pueden utilizarla a...para inferir el cono-cimiento personal; o sea, el a sabiendas. Este...creo que con esto se cumple la instrucción .... T.E. de 17 de mayo de 1989, pág. 27.
Entendemos que las instrucciones que el juez de instan-cia diera al Jurado al explicarles las inferencias permisi-bles que contiene el Art. 16 de la Ley para la Protección de la Propiedad Vehicular, supra, no explicaron cumplida-mente al Jurado la naturaleza permisible de las inferen-cias ni el efecto que estas tienen sobre la obligación del Estado de probar su caso más allá de toda duda razonable. No fue suficiente que el juez de instancia transmitiera li-teralmente al Jurado el lenguaje del Art. 16, supra, a los efectos de que las presunciones que contiene son inferen-cias permisibles. Tampoco basta que en otras partes de la instrucción se hiciera constar la obligación, del estado de probar su caso más allá de toda duda razonable ni la pre-sunción de inocencia. Lo que importa es que el lenguaje potencialmente ofensivo, considerado en el contexto de la totalidad de las instrucciones, pudo razonablemente ser entendido por un jurado promedio como imponiendo al acu-sado la obligación de presentar prueba para rebatir la in-ferencia en cuestión. Francis v. Franklin, supra, págs. 315 y 319.(7)
*595El magistrado debió explicar que una inferencia permisible permite pero no obliga a inferir el hecho presumido una vez probado el hecho básico. Debió explicar también que basta que el acusado arroje duda razonable sobre el hecho presumido para que no opere la presunción, y que aún si el acusado no presenta prueba a esos efectos, no viene obligado a inferir el hecho presumido. Regla 15 de Evidencia, supra. No dar estas instrucciones tiene el efecto potencial de convertir la inferencia en una presunción mandatoria sobre un elemento del delito. Ello atenta contra la presunción de inocencia porque releva al Estado de probar su caso más allá de toda duda razonable, e impone sobre el acusado el peso de persuadir mediante la presentación de prueba para refutar la presunción y no meramente arrojando duda razonable sobre el hecho presumido.
Ahora bien, a pesar de que el error señalado se cometió, resolvemos que estamos ante un error "no perjudicial” (harmless) y que por tal razón no procede la revocación de la condena. En Yates v. Evatt, 500 U.S. 391 (1991),(8) el Tribunal Supremo federal establece el criterio que la cláusula de debido proceso de la Constitución federal exige que todo tribunal apelativo utilice para determinar si un error en las instrucciones al Jurado sobre el efecto de alguna presunción es o no perjudicial. Como mínimo, para determinar que el error es no perjudicial, el tribunal apelativo debe primero considerar qué evidencia el Jurado en verdad consideró al llegar a un veredicto y, segundo, sopesar el valor probatorio de dicha evidencia contra el valor probatorio de la presunción. Para concluir que el error fue no perjudicial se necesita estar convencido más allá de duda razonable de que, dado lo abrumador del valor probatorio de la evidencia en verdad considerada por *596el Jurado comparado con el valor probatorio de la presun-ción, el veredicto hubiera sido el mismo en ausencia de la instrucción errónea. (9)
En este caso se puede razonablemente concluir que las instrucciones impartidas no impidieron que el Jurado con-siderara toda la evidencia pertinente al resolver si el ape-lante conocía de la obtención ilegal del vehículo.
El Jurado recibió extensa prueba circunstancial del ele-mento mental de conocimiento de ia obtención ilegal del vehículo. Ya vimos que el vehículo se dio a la huida cuando se acercó el vehículo de la Policía. Vimos también que el afán por huir era tal que el apelante perdió el control del vehículo al punto que se estrelló contra un poste del ten-dido eléctrico. Seguidamente el pasajero se bajó del auto, cargando un revólver y se dio a la huida dejando atrás al apelante, quien no pudo producir la licencia correspon-diente al vehículo.
Al comparar el valor probatorio de esta evidencia con el valor probatorio de la presunción, estamos convencidos más allá de duda razonable de que el veredicto hubiera sido el mismo en ausencia de la instrucción errónea. Resol-vemos que en este caso el error en las instrucciones al Ju-rado no fue perjudicial que exija la revocación del fallo.
Pasamos ahora a los otros señalamientos de error.
HH
HH
En su alegato el apelante cuestiona la validez del regis-tro del vehículo que hiciera el agente Arroyo, una vez in-cautado y detenido aquél en el Cuartel de la Policía de Vega Baja. Específicamente alega que el agente carecía de motivos fundados para realizar el registro, porque alegada-*597mente se fundamentó en una confidencia insuficiente. Aduce, además, que fue un registro sin orden no contem-poráneo al arresto válido(10) ni sujeto a ninguna de las ex-cepciones al requisito de orden y, por lo tanto, transgredió la protección constitucional contra registros irrazonables. Concluye que el Art. 17 de la Ley para la Protección de la Propiedad Vehicular, supra,(11) que permitió dicho registro es inconstitucional en su aplicación, y que la evidencia re-sultante del registro nunca debió ser admitida en evidencia. Impugna, así, el que se denegara su solicitud para suprimirla.
Por su parte, el Procurador General sostiene que el ape-lante no tiene acción legitimada para invocar la regla de exclusión. Aduce que el apelante no tenía la necesaria ex-pectativa de intimidad en el vehículo. Por otro lado, sos-tiene que, aún de tener legitimación activa, el apelante no tiene razón en cuestionar la validez del registro. Señala que, una vez el agente Arroyo observó al vehículo que con-ducía el apelante salir a toda prisa en violación a las leyes de tránsito, la confidencia recibida dejó de ser determinante. Sostiene que el agente podía seguir al vehí-culo y ordenarle que se detuviera, por tratarse de un delito cometido en su presencia. Señala, además, que una vez el vehículo chocó y el agente vio salir al pasajero portando un arma, el vehículo podía haber sido confiscado y como tal estaba sujeto al registro tipo inventario que posterior-mente se efectuó. Le asiste la razón.
Irrespeetivamente de que la Policía se acercara originalmente al área en vista de una confidencia recibida, *598no es dicha confidencia la que motiva el registro realizado. Estamos más bien ante un registro tipo inventario que se analiza conforme a criterios distintos a los de causa probable. Ostensiblemente, el vehículo en que se transpor-taba el apelante se estaba utilizando para la comisión de varios delitos contra la Ley de Vehículos y Tránsito de Puerto Rico y la Ley de Armas de Puerto Rico. Podía, por lo tanto, ser incautado por la Policía para comenzar el trá-mite de confiscación bajo la entonces vigente Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, Ley Núm. 39 de 4 de junio de 1960, según enmendada, 34 L.P.R.A. ants. sees. 1721 y 1722.(12) También podía ser in-cautado bajo el Art. 14(4) de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3213(4), en vista de que la descripción del vehículo contenida en la licencia pre-sentada por el apelante no correspondía al vehículo que manejaba.13)
Como por ley la Policía tenía que retener el vehículo bajo su control, podía realizar un inventario de los objetos que hubiese dentro del vehículo. Este tipo de registro, conocido como “registro tipo inventario”, no requiere una determinación previa de causa probable, ya que no se realiza en busca de evidencia delictiva en el transcurso de una investigación criminal. Se emprende más bien a tenor *599con una sana política administrativa de salvaguardar el contenido del vehículo y proteger tanto a la policía como al legítimo dueño del vehículo. Pueblo v. Rodríguez Rodríguez, 128 D.P.R. 438 (1991).
Hemos resuelto que estos registros no violan la prohibición constitucional contra registros irrazonables contenida en la Sec. 10 del Art. II de nuestra Constitución, supra, y no requieren orden judicial previa siempre que el Estado demuestre lo siguiente: (1) que procede prima facie la incautación preliminar para confiscar la propiedad, (2) que existe un procedimiento administrativo que establece guías apropiadas para el registro, y (3) que se siguió estrictamente el procedimiento establecido. Pueblo v. Rodríguez Rodríguez, supra, pág. 454.
En este caso, como ya vimos, procedía prima facie la incautación del vehículo para confiscarlo. También existía un procedimiento administrativo adecuado para guiar al agente que efectuó el registro. Específicamente, el Policía encargado de efectuar un registro de inventario tiene que adherirse al formulario PPR 128. Éste lo utiliza la Policía para establecer las condiciones del vehículo y constituye un recibo de entrada y salida de éste.(14) E.N.P., pág. 6. De entrada, el formulario contiene varios encasillados con las potenciales razones por las cuales la Policía ha de haber retenido el vehículo; aquí el agente debe marcar el encasi-llado correspondiente. Luego el formulario requiere que se identifique el vehículo. Para ello, contiene blancos que el agente debe llenar con el tipo, la marca, el modelo y el color del vehículo, así como con sus números de tablilla, caja, motor o serie y de marbete. Finalmente, contiene una lista de accesorios y equipos que el agente debe examinar para luego marcar un encasillado que indica si el vehículo lo *600contiene o no. Terminado el formulario, el agente debe re-visarlo y firmarlo. También debe firmarlo el dueño del vehículo.
Es evidente que el protocolo administrativo que ha adoptado la Policía para efectuar un registro tipo inventa-rio es adecuado para cumplir con la norma de Pueblo v. Rodríguez Rodríguez, supra. El formulario PPR 128 provee guías claras al agente que efectúa el registro. Define su ámbito, sus objetivos y la finalidad, y así limita la discre-ción del policía. Resolvemos, pues, que en el caso de marras se cumple con el segundo requisito que mencionamos en Rodríguez Rodríguez, supra. Examinados los autos, resol-vemos que también se cumplió con el tercero de éstos.
Surge de la exposición narrativa de la prueba que el agente Arroyo, al realizar el registro que nos ocupa, se ad-hirió estrictamente al protocolo administrativo diseñado en el formulario PPR 128. E.N.P., págs. 6, 9, 21 y 41-43. A preguntas específicas de la defensa, el agente declaró en juicio que el propósito del registro no era encontrar eviden-cia delictiva, sino cumplir con normas administrativas de la Policía:
P-... ¿Cuándo es que ustedes registran el automóvil para buscar las metralletas?
R-Cuando realizo el inventario [y] no registré para buscar metralletas. Tengo que hacer un inventario porque, es una ■norma de la policía y a esos efectos lo hice. E.N.P., pág. 21.
En cuanto a la fidelidad del registro al protocolo, la de-fensa contrainterrogó extensivamente al agente Arroyo. Este en todo momento reiteró que sujetó la inspección a “[l]o que pide el informe [formulario]”. E.N.P., págs. 41-43. Así lo evidencia el formulario completado por el agente Arroyo y admitido en evidencia. En vista de lo anterior, no cabe duda de que el registro tipo inventario fue constitu-*601cionalmente válido y no erró el foro de instancia al negarse a suprimir los resultados de éste.(15)
IV
El apelante cuestiona que se admitiera en evidencia, al momento de dictar sentencia, prueba sobre sus conviccio-nes anteriores y, en consecuencia, que el juez de instancia agravara su pena. Sostiene que la pena de diez (10) años así impuesta constituye un castigo cruel e inusitado. No tiene razón.
La Regla 171 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone cuáles serán los factores que el tribunal deberá tomar en consideración para aplicar atenuantes o agravantes a la pena fija señalada para un delito. Pueblo v. Castro Muñiz, 118 D.P.R. 625, 632 (1987). En su parte pertinente, la citada regla dispone que:
El tribunal, a propia instancia o a instancia del acusado o del fiscal, con notificación a las partes o a la parte contraria, podrá • oir, en el más breve plazo posible, prueba de circunstancias atenuantes o agravantes a los fines, de la imposición de la pena.
34 L.P.R.A. Ap. II, R. 171.
Entre los agravantes, la Regla 171, supra, per-mite considerar el historial delictivo del convicto. Regla 171(m) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Nada más pertinente para probar dicho historial delictivo que copias certificadas de convicciones anteriores. Es por lo tanto patentemente frívolo el octavo señalamiento de error del apelante.
*602Tampoco estamos ante una pena tan desproporcionada a la gravedad de la ofensa que deba ser considerada por nosotros como un castigo cruel e inusitado. Pueblo v. Pérez Zayas, 116 D.P.R. 197, 201 (1985). El Art. 15 de la Ley para la Protección de la Propiedad Vehicular, supra, bajo el cual fue convicto el apelante dispone una pena fija de seis (6) años que puede aumentarse hasta diez (10) años de haber circunstancias agravantes y rebajarse hasta cuatro (4) años de haber circunstancias atenuantes. 9 L.P.R.A. see. 3214. La pena de diez (10) años impuesta está, por lo tanto, dentro de los parámetros dispuestos por el legislador para la ofensa cometida. El apelante no nos colocó en posición de resolver que la pena adoptada por el legislador para com-batir el crimen organizado en torno al tráfico de vehículos obtenidos ilegalmente se excede de lo necesario para ata-car el mal que persigue combatir el estatuto. Pueblo v. Pérez Zayas, supra, pág. 201. En vista de lo anterior, y to-mando en consideración el historial delictivo del acusado,(16) no podemos decir que estemos ante una pena arbitraria que constituya un castigo cruel e inusitado ni que debamos intervenir con la discreción del juez sentenciador. Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991).
*603V
Nos resta por discutir un último señalamiento de error. El apelante sostiene que la prueba fue insuficiente para de-mostrar su culpabilidad más allá de toda duda razonable. No le asiste la razón.
La determinación de que la culpabilidad del acusado fue probada más allá de toda duda razonable es revisable como una cuestión de derecho. Pueblo en interés menor F.S.C., supra, págs. 943-944. Ahora bien, en este caso no interven-dremos con la decisión del juzgador. Los hechos probados y reseñados ad nauseam en los acápites I, II y III de esta opinión demuestran que la prueba versó sobre todos los elementos del delito y conectó al acusado con los hechos imputados. La prueba satisface, además, nuestra concien-cia y, como no hallamos pasión, prejuicio o error manifiesto en la decisión del juzgador, no alteraremos su apreciación de la prueba. Pueblo v. Millón Meléndez, supra, pág. 181; Pueblo v. Ortiz Morales, supra, pág. 466.
Por cuanto antecede, se confirmará la sentencia apelada.
El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Ne-grón García emitió una opinión concurrente y disidente. El Juez Asociado Señor Fuster Berlingeri no intervino.
- O -

(1) El vehículo en que viajaban los agentes no tenía marcas.


(2) Mientras que el agente Arroyo testificó que en ese momento no registraron el vehículo en busca de metralletas, el agente Rivera testificó que sí. E.N.P., págs. 19-20 y 46.


(3) Mientras que la posesión natural se refiere a la tenencia física sobre el ob-jeto, la posesión constructiva se refiere al poder de ejercer dominio o control, aún en ausencia de tenencia física. Pueblo en interés menor F.S.C., 128 D.P.R. 931 (1991).


(4) El Tribunal Supremo federal ha intimado que en el único caso en que una presunción mandatoria podría ser válida es si, probado el hecho básico, la culpabili-dad puede inferirse más allá de toda duda razonable. Ulster County Court v. Allen, 442 U.S. 140, 167 (1979). Es decir, no bastaría con que cumpliera con el criterio de probabilidad esbozado en Leary v. United States, 395 U.S. 6 (1969).


(5) A diferencia de las inferencias permisibles, si una presunción mandatoria cumple o no con el criterio del nexo racional se determina de la faz del estatuto o de la instrucción de. que se trate. Ulster County Court v. Alien, supra, pág. 159.


(6) La prueba es suficiente cuando versa en torno a todos los elementos del delito y su conexión con el acusado. Pueblo v. Narváez Narváez, 122 D.P.R. 80 (1988). La prueba es satisfactoria cuando produce certeza o convicción moral en una conciencia exenta de preocupación o en un ánimo no prevenido. Pueblo v. Carrasquilla Carrasquilla, 102 D.P.R. 545, 552 (1974). Corresponde al juzgador de los hechos hacer esta apreciación a base de la prueba presentada.


(7) En ese caso el juez de instancia instruyó al Jurado que los actos de una persona cuerda se presume que son el producto de su voluntad, y que su intención puede inferirse de las consecuencias naturales y probables de sus actos, pero que ambas presunciones son susceptibles de prueba en contrario. Francis v. Franklin, 471 U.S. 307, 309 (1985). El juez instruyó al Jurado sobre la presunción de inocencia y la obligación del Estado de probar su caso más allá de toda duda razonable. Aún así, el Tribunal revocó la sentencia.


(8) Véase, también, Estelle v. McGuire, 502 U.S. 62 (1991). Este último caso modifica el lenguaje usado en Yates v. Evatt, 500 U.S. 391 (1991), en cuanto a asuntos no relacionados al criterio que Yates v. Evatt, supra, usa para determinar si el error es perjudicial o no.


' (9) Según lo expresado en Yates v. Evatt, supra, pág. 405, el criterio consiste en determinar “whether the force of the evidence presumably considered by the jury in accordance with the instructions is so overwhelming as to leave it beyond a reasonable doubt that the verdict resting on that evidence would have been the same in the absence of the presumption”.


(10) El apelante no cuestiona la legalidad del arresto.


(11) En su parte pertinente, el Art. 17 de la Ley para la Protección de la Propie-dad Vehicular, 9 L.P.R.A. see. 3216, faculta a la Policía de Puerto Rico a lo siguiente:
“(3)Confiscar cualquier vehículo, pieza o chatarra, notificados como apropiados ilegalmente, robados, desaparecidos, destruidos o exportados y el conductor, posee-dor o la persona que reclama ser dueña no pueda presentar prueba de su título ....
“(4)Inspeccionar todo vehículo comprado en subasta pública; aquellos que refle-jen una anotación de gravamen por hurto, destrucción, pérdida total constructiva, abandono y los que tienen clasificación como salvamento. ...”


(12) El Art. 5 de la Ley Núm. 39 de 4 de junio de 1960 enmendó la Ley Núm. 17 de 19 de enero de 1951 (25 L.P.R.A. see. 447) para permitir que el Secretario de Justicia confisque cualquier vehículo sorprendido transportando un arma en viola-ción a esa ley. La Ley Núm. 39 ha sido derogada y sustituida por la Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 L.P.R.A. see. 1723 y ss.).


(13) Dispone el Art. 14(4) de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3213(4):
“Se faculta a los agentes del orden público detener e inspeccionar y retener para investigación por el período de tiempo que razonablemente sea necesario, cualquier vehículo o pieza cuando ocurra una o más de las circunstancias que se mencionan a continuación:
“(4)La información contenida en la licencia o cualquier otro documento que se presente sea distinta o en algún aspecto sustancial no coincida con la descripción física del vehículo o pieza, y que podría indicar que se trata de un vehículo desapa-recido o hurtado.”


(14) En Pueblo v. Rodríguez Rodríguez, 128 D.P.R. 438 (1991), no llegamos a expresarnos sobre los procedimientos utilizados para el registro, incluso sobre la utilización del formulario PPR 128, porque la cuestión no fue planteada en instancia y carecíamos, por lo tanto, de unos autos adecuados para ilustrarnos al respecto.


(15) En su tercer señalamiento de error el apelante sostiene que el registro es inválido porque los criterios que contiene el Art. 14 de la Ley para la Protección de la Propiedad Vehicular, supra, para justificar el registro, no constituyen motivo fun-dado para éste ni pueden eximir del requisito de orden. No obstante, el apelante no discutió dicho señalamiento en su alegato. Lo resolvemos, sin embargo, en su contra, en vista de que, como ya señalamos, el registro tipo inventario no requiere ni orden judicial ni motivo fundado.


(16) Apenas tres (3) años antes de que el foro de instancia dictara la sentencia apelada en este caso, el apelante fue acusado de tres (3) cargos de tentativa de asesinato, infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404, infracción a los Arts. 4, 6, 8 y 32(b) de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 414, 416, 418 y 442(b), e infracción al Art. 168 del Código Penal, 33 L.P.R.A. see. 4274. Pueblo v. Sánchez Molina, Crim. Núms. G83-312, G83-313, G83-314, G83-315, G83-317, G83-316, M83-235, M83-236, M83-237. El apelante hizo alegación de culpabilidad por agresión agravada menos grave en los cargos por tentativa de asesinato y fue sentenciado a cumplir seis (6) meses de prisión por cada uno. Hizo alegación de culpabilidad por infracción al Art. 7 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 417, en el caso por infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra, y fue sentenciado a seis (6) meses de reclusión. Se le condenó por los delitos imputados en los demás cargos y se le sen-tenció a dos (2) años de reclusión por la infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, dos (2) años de reclusión por la infracción al Art. 168 del Código Penal, supra, y seis (6) meses de reclusión en los restantes delitos.